In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election matter. Upon consideration of relators’ application for dismissal of claims against Hamilton County Board of Elections, Don Driehaus, Timothy Burke, Ralph B. Kohnen, and Eugene Ruehlmann,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted, effective August 28, 1995.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.